                Case 1:19-po-00008 Document 1 Filed on 02/11/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION

              UNITED STATES OF AMERICA

                              V                                                CRIMINAL COMPLAINT
              CASTILLO PEREZ, JUAN                                              CASE NUMBER: 1:19-PO        008
              A201 535 761
      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       02/10/2019        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a counterfeit border crossing card
and counterfeit Mexican passport,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:

The defendant attempted to gain illegal entry into the United States through the
Veterans International Bridge in Brownsville, Texas. The defendant presented a
United States border crossing card in the name of Oscar CASTILLO GUTIERREZ and
further claimed to be said person to a U.S. Customs and Border Protection Officer.
In secondary, a Mexican passport was also discovered bearing the same name. After
further inspection, it was determined both documents were counterfeit. The
defendant’s true name is Juan CASTILLO PEREZ, a citizen and national of Mexico with
no legal status to enter or be in the United States.

Defendant had $47.25 USD and $848.00 Mex pesos.
Continued on the attached sheet and made a part hereof:             Yes       X No
                                                                       /s/
                                                                Andres R. Garza CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,

February 11, 2019                                     at          BROWNSVILLE, TEXAS
       Date                                                                City and State




RONALD G. MORGAN, U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
